DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/18/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0164361 application as required by 37 CFR 1.55.
Drawings
Examiner acknowledged the change in the drawings (Figs. 23 and 25) filed 7/29/2022 for “COUNT=1” before the step S190. However, they are objected to because the text in the drawings are unclear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:
"a first discharge port” in line 3 of claim 19 should read –a first discharge pair--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “in a case where Step 60 is not satisfied, operating the first discharge pair at the third inclination angle and operating the second discharge pair at the first inclination angle (step 70)”, and “in a case where Step S130 is not satisfied, operating the first discharge pair at the third inclination angle and operating the second discharge pair at the first inclination angle (step 140)”. This is inconsistent to the step 70 and step 140 in Fig. 23 where the step 70 and 140 have the first discharge pair at the second inclination angle (P4.5).
Claims 12 and 13 are also rejected since they are dependent from claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 8, 10 and 13 recites the limitation "the number" in line 2. There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claims 6, 8, 10 and 13 are construed as –a number--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumamoto (US Patent No. 9,297,547).
Note: the step numbers recited in the claims (for example S100, S10, etc.) are interpreted as names of steps or simply referring to the antecedent step(s) previously recited without reading the specification into the claims.
Regarding claim 19, Kumamoto discloses a control method (swing pattern control, Figs. 14-15) of a ceiling type indoor unit including a case which is installed to be suspended to a ceiling of a room (indoor unit 2, Fig. 1, the indoor unit 2 as shown in Fig 1 may be installed to a ceiling of a room), includes a suction port (23) formed on a bottom surface (see col. 16, lines 14-24), and includes a first discharge pair (21a) on one side (one parallel lateral side of the suction port 23) and a second discharge pair (21b) on the other side based on the suction port (another one of parallel lateral side of the suction port 23)
the control method comprising:
a step S10 of turning on a cooling mode (step s3 of determining operating mode, the step requires a user to turn on cooling or warming mode);
a first control of, in a case where a current temperature Tp in the room is equal to or higher than a reference set temperature Ts0, after Step S10, operating the first discharge pair at first inclination angle and operating the second discharge pair at a second inclination angle for a predetermined time period (the first control is a contingent limitation because a condition of “in a case where a current temperature Tp in the room is equal to or higher than a reference set temperature Ts0” is recited in the claim. The first control does not require to be performed, see MPEP 2111.04 II. Therefore, the step S100 and the second control all dependent from non-required first control which are also not required; for examination purposes, the controlling method is construed as including a step S10, a first control, a step S100 and a second control as set forth in claim 19. Kumamoto’s Pattern 1 in S9 potentially reads on the “first control” in the claim, Pattern 1 includes angles for all flaps at both “first inclination angle” as horizontal blowing and “second inclination angle” as non-horizontal blowing, see Fig. 7. Pattern 1 elapses for 10 mins in S7 when both S4 and S5 are “yes” in the control);
a step S100 of increasing the reference set temperature Ts0 by a first reference value to set a set temperature Ts after the first control (see patterns 2 and 3 is a stable period of the air cooling operation in col. 22, and see col. 23, lines 52-55, the set temperature may be set to +1°C to reduce discomfort from drafts, and the increase in temperature may be performed prior the patterns 2 and 3 after pattern 1 as a startup phase); and
a second control of, after Step S100, operating the first discharge pair at the second inclination angle and operating the second discharge pair at the first inclination angle for a predetermined time period (operating Pattern 2 in S11, Pattern 2 includes angles for all flaps at both “first inclination angle” as horizontal blowing and “second inclination angle” as non-horizontal blowing, see Fig. 8 for flap positions for a time period of 1 cycle).
Response to Arguments
Applicant’s arguments, see remarks, filed 7/29/2022, with respect to independent claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument for claim 19, the first control, S100 and second control in claim 19 are not required as a contingent limitation. Even if the controls are required, it is noted that “for a predetermined time period” is broad and can include, but not limited to, an elapsed time of the vanes keeping at the angle, and/or the time period between operation of the vanes to the angle. Further, the claim does not require that the vane or discharge pair is kept at the angle for a time period. Since Kumamoto discloses that the flaps are periodically cycled between horizontal and non-horizontal blowing, Kumamoto discloses the limitation in claim 19.
Allowable Subject Matter
Claims 1, 3-5, 7, 9, 14 and 16-18 are allowed.
Claims 6, 8 and 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Kumamoto fails to disclose required limitation of claim 1 “operating the first discharge pair to tilt at a first inclination angle and the second discharge pair to tilt at a second inclination angle for a first elapsed time”, “operating the first and second discharge pairs to tilt at a third inclination angle for a second elapsed time”. Patterns 1-3 in Figs. 7-9 for cooling mode in Kumamoto only has a position of the vane keeping at the horizontal blowing for an elapsed time (see the upper flat plateau in the graph of Figs. 7-9 for each vane). Thus, Kumamoto fails to disclose the limitation as noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763